Citation Nr: 0941314	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issues of entitlement to service connection for a back 
disorder and entitlement to nonservice-connected disability 
pension benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1993 rating 
decision that denied service connection for a back condition.

2.  Evidence received since the February 1993 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

The VCAA notice must also include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes 
that effective May 30, 2008, VA amended its regulations 
governing VA's duty to provide notice to a claimant regarding 
the information necessary to substantiate a claim.  The new 
version of 38 C.F.R. § 3.159(b)(1), removes the portion of 
the regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

As discussed below, the Board has determined that reopening 
the Veteran's claim for service connection for a back 
disorder is warranted.  Accordingly, any error with respect 
to either the duty to notify or the duty to assist is 
harmless and will not be further discussed.

B.  Law and Analysis

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a February 1993 rating decision the RO denied service 
connection for a back condition.  In essence, the RO found 
that the evidence of record at that time did not establish 
that the Veteran had a chronic injury in service or a current 
back disability.  The Veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

Since the prior final decision, new evidence has been added 
to the case file.  VA treatment records reflect the Veteran's 
ongoing complaints and treatment for chronic low back pain.  
The records include VA treatment reports that were apparently 
reviewed by the VA examiner prior to the February 1993 rating 
decision, but were not included in the claims file.  A 
February 2005 magnetic resonance imaging (MRI) scan revealed 
mild degenerative changes of the articular facets at L4-5 and 
L5-S1.  A September 2005 MRI noted degenerative changes at 
C5-6, mild changes at C6-7, and a possible atypical 
hemangioma involving the T3 vertebral body.

Based upon a comprehensive review, the Board finds the 
evidence as to the claim for a back disorder is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim.  The 
Board finds that the recently added evidence is new and 
material and demonstrates that the Veteran has a current back 
disability.  The credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus, 3 Vet. App. at 513.  Therefore, the claim must be 
reopened.  The issue of entitlement to service connection on 
the merits is addressed in the remand section of this 
decision.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened; the 
appeal is granted to this extent only.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in September 2004 and December 2005.  He has not been 
notified that the VCAA applied to all elements of a claim.  
As the record does not reflect that the Veteran was provided 
notice in accordance with Dingess/Hartman, the Board finds 
that corrective notice should be sent.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  The Court has held 
the types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that he sustained an 
injury during active service and that he has a present back 
disability as a result of that injury.  Service treatment 
records are negative for complaint, diagnosis, or treatment 
for a back disorder.  The Veteran's July 1978 separation 
examination revealed a normal clinical evaluation of the 
spine.  A January 1993 statement from a fellow serviceman, 
M.A.F., recalled that the Veteran sustained a back injury 
during basic training and that he had been placed on a 
restricted profile for the remainder of their training 
course.  A December 1993 VA examination found a history of 
back conditioning with no present pathology.  VA treatment 
records dated in December 1989 noted the Veteran reported a 
ten year history of chronic low back pain and a history of 
intermittent back spasms.  A February 1990 report noted he 
complained of neck and back pain after a motor vehicle 
accident earlier that month and that a soft cervical collar 
was provided.  A February 2005 MRI scan revealed mild 
degenerative changes of the articular facets at L4-5 and L5-
S1.  Therefore, a VA examination is required for an adequate 
determination as to the service connection issue on appeal.

The Veteran has also testified that he applied for SSA 
benefits.  There is no evidence of any attempt to request 
copies of any decision as to that claim or the medical 
records associated with the claim.  SSA decisions are not 
controlling for VA purposes, but they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

The Board notes that the Veteran was provided a VA general 
medical examination in September 2004; however, the claims 
file was not available for review by the examiner and no 
opinion was rendered with respect to employability.  The 
Court has held that in deciding nonservice-connected 
disability pension claims VA must evaluate each of the 
Veteran's disabilities under the applicable criteria of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).

VA treatment records also indicate that the Veteran has 
sought treatment for physical and psychiatric disabilities, 
with diagnoses including degenerative changes to the lumbar 
and cervical spines, fibromyalgia, right hand fracture, 
sinusitis, rash, depression, substance abuse, and a pain 
disorder.  Therefore, the Veteran should be scheduled for 
additional VA examinations, to include for an opinion as to 
whether his combined physical and psychiatric disabilities 
prevent him from obtaining and maintaining substantially 
gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO/AMC should take appropriate 
efforts to obtain from the SSA all records 
pertinent to the Veteran's claims for 
Social Security disability benefits as 
well as any medical records relied upon 
concerning those claims.  If the search 
for such records has negative results, the 
RO/AMC should notify the Veteran and place 
a statement to that effect in the 
Veteran's claims file.

3.  The Veteran should be scheduled for a 
VA spine examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has a present back disorder 
as a result of active service.  The 
examiner should reconcile any opinion 
provided with the service and VA treatment 
reports and the post-service lay evidence 
of record.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should be scheduled for 
appropriate VA medical and psychiatric 
examinations to evaluate each of his 
nonservice-connected disabilities.  An 
opinion should also be provided as to 
whether the Veteran's combined physical 
and psychiatric disabilities would prevent 
him from securing and following 
substantially gainful occupation.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas, Jr.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


